Case: 10-50854     Document: 00511515557          Page: 1    Date Filed: 06/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 21, 2011
                                     No. 10-50854
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

HEBER HUMBERTO PORRAS-HERNANDEZ, also known as Jorge Arturo
Alacios, also known as Heber Porras, also known as Heber Humerto Hernandez-
Porras, also known as Heber Humberto Hernandez-Porras,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:10-CR-1091-1


Before JONES, Chief Judge, and STEWART and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Heber Humberto Porras-Hernandez
(Porras) has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Porras has filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein, as well as Porras’s



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-50854   Document: 00511515557     Page: 2   Date Filed: 06/21/2011

                                 No. 10-50854

response. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                       2